                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                            NORTHEASTERN DIVISION


 J. DAWLEY,                                 )
                                            )
            Plaintiff,                      )
                                            )
 v.                                         )   NO. 2:19-cv-00052
                                            )
 ACME BLOCK AND BRICK, INC.,                )
                                            )
            Defendant.                      )

                                        ORDER
        The parties have filed a Stipulation of Dismissal with Prejudice (Doc. No. 91).

Accordingly, this action is DISMISSED WITH PREJUDICE, and the Clerk is directed to close

the file.

        IT IS SO ORDERED.



                                        ____________________________________
                                        WAVERLY D. CRENSHAW, JR.
                                        CHIEF UNITED STATES DISTRICT JUDGE




      Case 2:19-cv-00052 Document 92 Filed 05/18/21 Page 1 of 1 PageID #: 589
